         Case 2:20-cv-01206-APG-BNW Document 65 Filed 02/02/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 TAHA ABOURAMADAN,                                     Case No.: 2:20-cv-01206-APG-BNW

 4          Plaintiff                                                   Order

 5 v.                                                             [ECF Nos. 48, 49]

 6 STATE OF CALIFORNIA, et al.,

 7          Defendants

 8         In light of my order extending the deadline for plaintiff Taha Abouramadan to respond to

 9 the four pending motions to dismiss (ECF No. 56) and Magistrate Judge Weksler’s order on the

10 related motion for clarification (ECF No. 55),

11         I ORDER that plaintiff Taha Abouramadan’s motions for reconsideration (ECF No. 48)

12 and to extend time (ECF No. 49) are DENIED as moot.

13         DATED this 2nd day of February, 2021.

14

15
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
